ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant again urges the proposition that the offense herein charged was not committed in Williamson County but was committed in Travis County. The testimony does not show such. It is therein shown that, this appellant and another were riding as hitch-hikers with Mr. Robbins, the complaining witness, in Robbins’ car, and while traveling in Williamson County this appellant’s companion produced a pistol and ordered Robbins to turn over the car to them. Robbins accordingly got out from under the wheel, at their orders, and turned same over to appellant, who got under the wheel and drove the car, Robbins testifying that he was thus acting because in fear of his life or serious bodily injury. He was positive that this took place in Williamson County, and it is our opinion that by such act the robbery was complete. It is true that the two robbers then turned around and came back into Travis County, but the offense was already a completed one in Williamson County.
A temporary taking is also claimed because of the fact that the witness Robbins said the two men told him they were going *76to use his car “to pull a job” and would leave it at Austin for him. Unfortunately for them, they did not do so, but such car was later found in the State of Indiana, where appellant was also found and returned to Texas.
We think this case was properly disposed of in our original opinion herein, and the motion will therefore be overruled.